Citation Nr: 1626855	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using a paper claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  VBMS contains additional VA treatment records and other duplicative documents.  Virtual VA contains the Veteran's appellate brief and other duplicative documents.

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, the Veteran's claim for allergic rhinitis has been recharacterized as indicated above.

The issues of entitlement to service connection for tinnitus and a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify; a June 2011 letter complied with VA's duty to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran sufficiently identifies other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  

Furthermore, VA provided the Veteran with an examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must be a fully informed examination with a supported explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the examiner performed adequate audiological testing to determine if there was a current hearing loss disability.  Accordingly, VA's duty in this regard is met.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic disease of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure in service from truck motors during active duty.

Service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss for VA compensation purposes during active duty and at the time of the Veteran's separation in September 1967.  However, the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he served as a wheeled vehicle repairman.  Thus, the Board finds that the Veteran's reports of noise exposure from truck motors are credible and consistent with the circumstances of his service, and noise exposure is thus supported by the evidence of record.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. 
§ 3.304(d) (2015).

The Veteran was afforded a VA audiology examination in June 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
30
LEFT
15
20
25
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the bilateral ears.  Average puretone thresholds were 20 in the right ear and 26 in the left ear.  

The Board finds that service connection is not warranted because there is no current hearing loss disability for VA purposes.  As indicated by the 2011 VA examination, none of the Veteran's puretone thresholds was 40 decibels or greater, auditory thresholds for at least three of the frequencies in each ear were not 26 decibels or greater, and speech recognition scores were higher than 94 percent.  See 38 C.F.R. 
§ 3.385. 

Although the Veteran is competent to report current bilateral hearing difficulty, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385, as precise levels of diminished hearing at different Hertz levels is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); 38 C.F.R. § 4.85(a) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b); Degmetich, 104 F. 3d at 1332.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regarding the claim for service connection for a sinus disorder, remand is required for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, in a June 2011 examination, the VA examiner opined that the Veteran's allergic rhinitis/hay fever was less likely as not aggravated beyond normal progression by military service.  The examiner also noted that the Veteran did not exhibit signs and symptoms of acute, recurrent or chronic sinusitis, and therefore, he did not give an opinion on the etiology of the claimed condition.  This etiological opinion, however, is based on the wrong legal standard.

On the Veteran's August 1965 report of medical history, the Veteran reported hay fever and sinusitis.  But on the accompanying report of medical examination, the clinical evaluation of the sinuses and the nose was normal.  Thus, the Veteran is presumed sound because only such conditions as are recorded in examination reports are "noted" and a history of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2015).  To rebut the presumption of sound condition, VA must show by clear and unmistakable, or clear and convincing, evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2014); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, other than the two entrance documents, one service treatment in February 1967 noting treatment for allergic sinusitis, and the discharge examination in July 1967 showing hay fever, there are no records during that time period.  Thus, it does not appear there is clear and convincing evidence that hay fever and sinusitis pre-existed service and were not aggravated thereby.  Accordingly, the presumption has not been rebutted and a direct service connection opinion is warranted.

Regarding the claim for service connection for tinnitus, remand is also required for an addendum opinion.  See Barr, 21 Vet. App. at 311.  On VA examination in June 2011, the Veteran reported bilateral tinnitus, beginning approximately 40 years earlier.  The examiner opined that the Veteran's tinnitus was not due to or caused by his military service because there was no report of tinnitus in the service treatment records and hearing remained within normal limits while on active duty.  But the examiner did not address whether noise exposure could have caused later onset of tinnitus and did not address the Veteran's lay statements regarding onset of tinnitus close in time to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his tinnitus from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in, or was otherwise caused by active service.  The examiner must specifically address the Veteran's in-service noise exposure, conceded by the Board, and the Veteran's lay statements 40 years prior to 2011, or a few years after service discharge.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his sinus disorder from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed sinus disorders.  If sinusitis is diagnosed, the examiner must provide a supporting explanation.  If allergic rhinitis is not diagnosed, the examiner must provide a supporting explanation.

Second, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed sinus disorder had its onset in, or was caused by service.  The examiner must also specifically address the Veteran's STRs.  For purposes of this opinion, the examiner must presume that hay fever was not present at service entrance.

5.  Review the reports to ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


